DETAILED ACTION
1.	This is a response to applicant's submissions filed on 09/17/2020. Claims 1-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Agent  Thanh Vuong  (Reg. # 67,579) on 08/10/2022.  The application has been amended as follows:  
In Claim 1, line 8,   after “device”, the following phrases have been inserted:
 --; wherein once the virtual environment has been constructed, the human operator can then interact and guide a virtual representation of the semi-autonomous device in the virtual environment using the user interface;  wherein the user interface enables the human operator to incorporate heuristic data to augment the process of teaching the virtual device the action sequence by defining safety margins in the virtual environment to ensure the virtual device operates in a safe manner where possible collisions or damage to the semi-autonomous device or the target environment is reduced.-- 
In Claim 7, line 1, “A method” has been changed to:
--A method performed by an analysis system-- .
In Claim 7, line 8,   after “device”, the following phrases have been inserted:
--; wherein once the virtual environment has been constructed, the human operator can then interact and guide a virtual representation of the semi-autonomous device in the virtual environment using the user interface;  wherein the user interface enables the human operator to incorporate heuristic data to augment the process of teaching the virtual device the action sequence by defining safety margins in the virtual environment to ensure the virtual device operates in a safe manner where possible collisions or damage to the semi-autonomous device or the target environment is reduced.—
 
4.	Claim 19 and 20 are cancelled by Examiner’s amendment.

Allowable Subject Matter
5.	  Remaining Claims 1-18  are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Sheikh  et al. (USP 2016/0309973) teaches,  
an apparatus includes a frame, a drive assembly supported by the frame, an electronic system supported by the frame, and a cleaning assembly coupled to the frame. The drive assembly is configured to move the frame along a surface. The cleaning assembly is configured to engage the surface to transfer detritus from the surface to a storage volume supported by the frame. The electronic system has at least a processor and a memory. The processor is configured to define a path along which the drive assembly travels and is configured to redefined a path along which the drive assembly travels based on at least one signal received from at least one sensor.

Regarding independent claim 1, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination  a virtual teaching system, comprising: a semi-autonomous device to perform a task, the semi-autonomous device having one or more sensors to detect a plurality of boundaries in a target environment; and an analysis system, the analysis system having a processor, a memory, and a display, the processor configured to execute a set of instructions stored in the memory associated with constructing a virtual environment and a virtual device, the display configured to show a user interface, the user interface configured to enable a human operator to interact with the virtual environment and the virtual device ; wherein once the virtual environment has been constructed, the human operator can then interact and guide a virtual representation of the semi-autonomous device in the virtual environment using the user interface;  wherein the user interface enables the human operator to incorporate heuristic data to augment the process of teaching the virtual device the action sequence by defining safety margins in the virtual environment to ensure the virtual device operates in a safe manner where possible collisions or damage to the semi-autonomous device or the target environment is reduced. 
Regarding independent claim 7, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination a method of teaching a semi-autonomous device, comprising the following steps: recording a map of a target environment using a semi-autonomous device; transferring the map of the target environment from the semi-autonomous device to an analysis system; constructing a virtual environment based on the map of the target environment; 19teaching a virtual device an action sequence in the virtual environment; and transferring the action sequence from the analysis system to the semi-autonomous device ; wherein once the virtual environment has been constructed, the human operator can then interact and guide a virtual representation of the semi-autonomous device in the virtual environment using the user interface;  wherein the user interface enables the human operator to incorporate heuristic data to augment the process of teaching the virtual device the action sequence by defining safety margins in the virtual environment to ensure the virtual device operates in a safe manner where possible collisions or damage to the semi-autonomous device or the target environment is reduced.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663